Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered December 14, 1987, convicting him of attempted assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that he was deprived of a fair trial as a result of prosecutorial misconduct during the People’s summation. However, defense counsel failed to object to several of the alleged improper remarks, and therefore, any argument with respect to those remarks is unpreserved for appellate review (CPL 470.05 [2]; People v Thomas, 50 NY2d 467; People v Udzinski, 146 AD2d 245, 248-252). With respect to those remarks of the prosecutor in summation that were objected to, the record indicates that they either elicited prompt curative instructions by the court or constituted fair comment on the evidence (see, People v Ashwal, 39 NY2d 105, 111; People v Marks, 6 NY2d 67).
Furthermore, we find that the court’s initial improper admission of hearsay evidence, i.e., the contents of a police radio run, does not mandate reversal of the judgment of conviction in light of the court’s subsequent unequivocal curative instruction to the jury to disregard that evidence (see, People v Berg, 59 NY2d 294, 299-300). We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Bracken, Lawrence and Kooper, JJ., concur.